EXAMINER'S COMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Notice of allowance is responsive to the amendment filed 06/16/2022. As directed by the amendment, claim 15 has been amended. Claims 1-21 are presently pending. 
The amendment to claim 15 is sufficient to overcome the prior art rejections from the previous Office action. The prior art rejection from the previous Office action is hereby withdrawn. 
Allowable Subject Matter
There being no outstanding objection(s) or rejection(s), claims 1-21 are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793